Title: Mississippi Land Company Memorandum, 22 November 1765
From: Mississippi Land Company
To: 



[Stafford Court House, 22 November 1765]

It is the Opinion of the Company that the solicitation of their Grant shall be pushed with all prudent vigour & dispatch upon the fund they already have in Bank—and that for this purpose, the Committee are desired to request a friendly and candid answer from Mr Cumming whether he thinks (under the present change of Ministry) that his acquaintance, and Influence with those now in power, gives him a prospect of obtaining success in their application—That if it be his opinion, he has a probability of succeeding, that he then proceed to endeavour the

fitting up the Company on the terms directed by the Original Articles; and to press for a determination on the Companies memorial to be come to, by the Privy Council—and of his proceedings in this business to give the Treasurer of the Company the most early Intelligence—But if he shoud Incline to doubt his power of succeeding, in that case, let the Committee hope for Mr Cummings approbation of the Companies application to another Agent, and that he may give them the pleasure of becoming one of the Company, and aiding the Subsequent Agent with his Council and Interest.
At a meeting of the Mississippi Company Novr 22. 1765


James Douglass
Richard Henry Lee


Thos Addison
Go: Washington


H: Addison
Henry Fitzhugh


H. Rozer
Thos Lud: Lee


Chas Digges
John Augt. Washington


Stephen West.
Thos Bullitt



Francis Lightfoot Lee



William Fitzhugh Jr


